Citation Nr: 0601771	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  05-31 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the character of the veteran's discharge in February 
1974 is a bar to Department of Veterans Affairs (VA) benefits 
for the period of service from September 29, 1970, to 
February 8, 1974.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The veteran had service from September 1967 to September 
1970, and from September 1970 to February 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 administrative decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required on his part.


REMAND

Review of the veteran's claim at this time would be 
premature.  In a September 2005 VA Form 9, he requested a 
hearing at the Board in Washington, DC.  The hearing was 
scheduled for January 2006, and the veteran was informed of 
the date and time by a letter from the Board issued in 
October 2005.  In December 2005, the veteran responded in a 
letter to the Board that he was seeking to have his case 
heard at the RO before a local hearing officer.  This 
statement appears to withdraw his previous request for a 
Board hearing, and instead request a local hearing at the RO.  
Accordingly, the RO should schedule the veteran for an 
appropriate hearing at the RO.  

Accordingly, the case is hereby REMANDED for the following 
action:

Schedule the veteran for the type of 
hearing he desires at the RO.  A copy of 
the notice scheduling the hearing should 
be placed in the claims folder.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND 
is to comply with due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 

 
 
 
 


